Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 19 JAN 2021.  
Amendments to claims 1, 7, 8, 14, 15-20 are entered and considered. 
Claims 1-20 are present and have been examined. 


Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) recite an abstract idea without significantly more. 

	
With respect to claims 1-20, the independent claims (claims 1, 8, 15) are directed, in part, to receiving a request to take a survey, selecting the survey to be presented, providing the survey, receiving answers to the survey, validating the received answers, and storing the answers as indexed by answers. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include certain marketing endeavors or commercial activities.  Providing a survey in response to a request, as well as receiving and storing the answers is itself a means of managing personal behaviors including interactions, social activities, and following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The independent claims are additionally directed to claim elements such as “network, database, and computing device,” as well as the computing elements in claims 8, 15.  When considered individually, the aforementioned claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in fig 2a and related text: “subject 215 may use a computing device 220, such as a personal computer, smartphone, or tablet, to access content across a network 235 (e.g., the Internet) from publisher A’s server 230.”  In [0070] the server is described in functional terms only – i.e. able to communicate with computing device. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.

Dependent claims 4-7, 11-14, 18-20 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as the content or source of the survey questions. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20140236711 A1, hereinafter Lim) in view of Kopikare et al (US 20190019204 A1, hereinafter Kopikare). 


In reference to claim 1, 8, 15:
Lim teaches: A method comprising (claim 1), a system for audience attribute identification comprising, at least one processor, and memory including instructions (claim 8), and at least one computer readable medium including instructions for audience attribute identification (claim 15) that when executed by the at least one processor cause the at least one processor to:
transmitting a data object to a computing device over a network to be stored on the computing device, wherein the data object includes an identifier corresponding to an image displayed on the computing device as part of a content site, the image viewed by a user of the computing device (at least [fig 1 and related text, including 0164-0165, 0167,] advertisers 106a-c “enable” content to be associated with the system, at [0179, 0183-0186] advertisers register their content using HTML);
receiving a request from the computing device to take a survey, the request received in response to  user visiting a second content site (at least [055-057, 062 0158] a user clicks on a hyperlink to view content and is brought to a second page from the host or landing page, at [0136] when a user clicks on a hyperlink or other image, a quiz is presented to the user requesting access, see also figs 7a-f and related text for discussion of quizzes; at [077] once a user registers a cookie exists on the computer system);
retrieving the identifier from the data object on the computing device (at least [065-067, 077, 082, 0118, 0169] once a user is registered, when the user logs into the system the cookie is used to verify the user and relay information about the content previously HTML embedded); 
retrieving attributes of the user from the data object (at least [095, 0137] profile information/attributes such as gender, income, etc. are known/considered for a user); 
transmitting a survey to the computing device, wherein the survey is a set of questions related to an attribute of the user of the potential matching query (at least [0137] all questions and answers may be tailored based on a user’s profile);
receiving a set of answers corresponding to the set of questions, wherein the user provided the set of answers (at least [0119-0127, 0136] a user provides answers to the quizzes);
storing, in a database, an association between an identifier for the potential matching entry, the user, and the data object (at least [fig 6, 17, 18 and related text including 0172-3, 0186] the advertiser stores reports, at [070] answers are stored for future use). 
		While Lim as cited teaches all the limitations above, as well as wherein a user is prompted to enter attribute information, the combination does not specifically disclose identifying a match or validating a match based on a stored answer. 
	Kopikare as cited however does disclose: 
Identifying a potential matching entry for the user in the database based on the attributes of a user (at least [fig 3 and related text, including 0105-0110, 0114] survey 303 is picked for a user, which is continually selected with updated nodes/pathways; at [0149] user profile information is used to select the surveys); 
Validating a match for the user and the potential matching entry based on the set of answer[s] (at least fig 3 and related text, including 0105-0111, 0114”  Based on the determined requisite analysis of each survey inquiry 307a, 307b of the received electronic survey 303, the survey system 108 (i.e., the tree generation engine 305) generates a default tree structure 306 for the electronic survey 303.  For example, as illustrated in FIG. 3, the survey system 108 can generate a node 309 representing a first survey inquiry of the electronic survey 303, nodes 311 representing any requisite analysis, nodes 313a, 313b representing potential responses to the first survey inquiry, and a node 319 representing a matched response. “  At [0114] “For example, the survey system 108 can determine that the instant message response includes a particular answer (in this case "pepperoni") and can match the answer to the matched response.” See also figs 4, 7, and related text). It would have been obvious to one of ordinary skill in the art at the time of the invention to include matching/validating of answers, as taught by Kopikare, as Kopikare teaches that generating on the fly answers/subsequent questions, based on the user’s prior answers to other such questions, allows for an improved user experience (see 0037), in that the experience is customized per each user. Kopikare further teaches that a customized experience allows for a user to feel more connected to the survey/questions themselves in that the system can recognize sentiments or interests of the user based on the ongoing, evolving answers to the given questions (see 0033). 

In reference to claim 2, 9, 16:
Lim teaches: the data object on the computing device includes a user identifier, and locating, in a database, using the user identifier, user data, wherein the user data includes demographic information and sets of answers from surveys (at least [fig 15 and related text including 0171-0173] demographic information is collected, which per [0137] may be collected during the survey/quiz process). 
In reference to claim 3, 10, 17:
Lim further teaches: the data object on the computing device includes an identification of the content site (at least [fig 17 and related text] URL information is included in the user history report). 

In reference to claim 4, 11, 18:
Lim further teaches: wherein the set of questions further includes questions related to the content site (at least [figs 7a-f] the quiz includes information about the immediate advertisement/image; at [0127] the quiz asks questions about the attributes of the advertisement; in [fig 1 and related text] the ads/images are based on content sources 108a-c)

In reference to claim 5, 12, 19:
Lim further teaches: wherein the set of questions further includes questions related to personal interests of the user (at least [0137] user’s taste drives the questions – i.e. “Ozzy Osbourne or Lawrence Welk”). 

In reference to claim 6, 13, 20:
Lim wherein the survey includes a set of questions based on the user data stored in the database (at least [0137] “All questions and answers may be tailored based on a user’s profile.”). 

In reference to claim 7, 14:
The method of claim 2, wherein the survey includes a set of questions based on a combination of at least two of: the content of the image, the content site, and the user data (at least [067] users are asked to answer one or more questions of a quiz, at [0137] the questions may be based on users’ preferences, and at [0127, fig 7a-f] the questions are based on the presented content). 

Response to Arguments
Applicant's arguments filed on 19 JAN 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the objections raised in the non-final, as such the objections are withdrawn. 
Applicant’s amendment to claims 15-20 have overcome a portion of the rejection under 35 USC 101 specific only to those claims – as such that rejection in particular is withdrawn. 
With regard to the rejection of claims 1-20 under 35 USC 101, Examiner does not find the remarks nor any amendments to be persuasive. On page 7, Applicant restates various elements of USPTO Policy. Contrary to Applicant’s conclusions on page 7, 8, Examiner does not find a practical application to be present – the purported improvement Applicant notes is not a problem itself rooted in technology, as was required/found in DDR. Instead the solution presented by Applicant appears to be technical in nature, however, the problem to be solved must also be rooted therein. With regard to Applicant’s remarks regarding preemption, Applicant is reminded preemption is not the sole test for subject matter eligibility. With regard to Applicant’s remarks regarding BASCOM, Applicant does not specifically note what exactly the purported unconventional combination is and instead merely alleges analogy between the two. Examiner is unpersuaded. 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.